Exhibit 10.1

 

Supplemental Conditions of the Standard Form of Agreement Between Owner and
Design/Builder between AVANT Immunotherapeutics, Inc. (“Owner”) and

SPEC Process Engineering & Construction, Inc. (“Design/Builder”)

 

These Supplemental Conditions of the Standard Form of Agreement Between Owner
and Design/Builder (these “Supplemental Conditions”) supplement and modify the
Standard Form of Agreement Between Owner and Design/Builder, Part 2 Agreement,
1996 edition of AIA Document A191, as modified, which is being entered into by
Owner and Design/Builder simultaneously with the execution and delivery of these
Supplemental Conditions (the “Agreement”).  In the event of any conflict between
the Agreement and these Supplemental Conditions, the terms of these Supplemental
Conditions shall control.  Capitalized terms used in these Supplemental
Conditions without definition shall have the meanings ascribed to them in the
Agreement.

 


1.                                       PROJECT PROGRAM.  THE OWNER AND THE
DESIGN/BUILDER HAVE DEVELOPED THE PROGRAM FOR THE PROJECT (THE “PROJECT
PROGRAM”) DESCRIBED IN EXHIBIT 4.  THE PROJECT PROGRAM SETS FORTH THE MUTUAL
UNDERSTANDING OF THE OWNER AND THE DESIGN/BUILDER OF THE OWNER’S NEEDS AND
REQUIREMENTS FOR THE PROJECT.  IN ESTABLISHING THE PROJECT PROGRAM, THE OWNER
AND THE DESIGN/BUILDER HAVE DISCUSSED AND CONSIDERED, WITHOUT LIMITATION: 
(A) THE OWNER’S OVERALL OBJECTIVES, LIMITATIONS AND CRITERIA FOR THE PROJECT;
(B) HUMAN, VEHICULAR AND MATERIAL FLOW PATTERNS THAT CHARACTERIZE THE SERVICES
THAT THE OWNER WILL PROVIDE; (C) TASKS PERFORMED BY EACH OPERATING UNIT THAT
WILL BE ACCOMMODATED AT THE PROJECT, EACH UNIT’S OVERALL SPACE REQUIREMENTS AND
HOW EACH UNIT MUST WORK WITH OTHER OPERATING UNITS; (D) THE NUMBER TYPES OF
PERSONNEL ASSIGNED TO EACH UNIT, AND THE AMOUNT AND TYPE OF SPACE REQUIRED BY
EACH; (E) ANY SPECIAL PROCESSES CONDUCTED BY THE OWNER, INCLUDING FLOW DIAGRAMS,
PERSONNEL REQUIREMENTS AND THE RELATIONSHIP OF EACH PROCESS TO OTHER PROCESSES
THAT WILL BE CONDUCTED AT THE PROJECT; (F) ALL EQUIPMENT AND SYSTEMS THAT WILL
BE LOCATED IN THE PROJECT, INCLUDING THE SIZE AND DIMENSIONS OF EACH ITEM OF
EQUIPMENT, AND THE RELATIONSHIP OF EACH ITEM OF EQUIPMENT TO OTHER EQUIPMENT,
PROCESSES AND PERSONNEL; (G) OVERALL UTILITY REQUIREMENTS FOR THE PROJECT;
(H) SPECIAL UTILITY REQUIREMENTS FOR EQUIPMENT AND PROCESSES; (I) SECURITY
CRITERIA; (J) REQUIREMENTS FOR FUTURE EXPANSION OR ALTERATION; (K) EXISTING
UTILITY CHARACTERISTICS AND UTILITY AVAILABILITY.  THE GUARANTEED MAXIMUM PRICE
(AS HEREINAFTER DEFINED) AND CONSTRUCTION SCHEDULE (AS HEREINAFTER DEFINED) HAVE
BEEN ESTABLISHED BASED ON THE PROJECT PROGRAM. 


 


2.                                       EXECUTION, CORRELATION AND INTENT.


 


(A)                                  THE DRAWINGS AND SPECIFICATIONS PREPARED BY
OR ON BEHALF OF DESIGN/BUILDER WILL BE BASED UPON, AND COMPLY WITH, THE PROJECT
PROGRAM.  ALTHOUGH THE OWNER WILL BE PROVIDED WITH COPIES OF PROGRESS DRAFTS OF
THE DRAWINGS AND SPECIFICATIONS AT APPROPRIATE INTERVALS AS SUCH DOCUMENTS ARE
DEVELOPED, AND MAY BE ASKED TO APPROVE THE SAME:  (I) THE DESIGN/BUILDER SHALL
BE RESPONSIBLE TO ENSURE THAT THE DRAWINGS AND SPECIFICATIONS COMPLY WITH THE
PROJECT PROGRAM AND THE PROVISIONS OF THE CONTRACT DOCUMENTS; AND (II) SHOULD
THE OWNER REQUEST ANY CHANGE IN THE DRAWINGS AND SPECIFICATIONS WHICH IS
INCONSISTENT WITH THE PROJECT PROGRAM, SUCH REQUEST FOR A CHANGE WILL BE HANDLED
IN ACCORDANCE WITH ARTICLE 8 OF THE AGREEMENT.


 


(B)                                 IN THE PERFORMANCE OF ITS SERVICES
HEREUNDER, DESIGN/BUILDER SHALL MAKE A DILIGENT INVESTIGATION OF ALL LAWS,
STATUTES, ORDINANCES, BUILDING CODES, RULES AND REGULATIONS

 

--------------------------------------------------------------------------------


 


APPLICABLE TO THE DESIGN, CONSTRUCTION AND INTENDED USE OF THE PROJECT (“LAWS”),
INCLUDING, WITHOUT LIMITATION, REQUIREMENTS OF THE AMERICANS WITH DISABILITIES
ACT, AS INTERPRETED AND APPLIED BY GOVERNMENTAL OFFICIALS WITH JURISDICTION OVER
THE DESIGN AND CONSTRUCTION OF THE PROJECT, AND ANY ENERGY EFFICIENCY
REQUIREMENTS, AND SHALL PREPARE ALL CONSTRUCTION DOCUMENTS AND PERFORM THE WORK
IN COMPLIANCE WITH ALL LAWS, TO THE EXTENT IN FORCE AND EFFECT AT THE TIME
DESIGN/BUILDER RENDERS SUCH SERVICES.


 


(C)                                  ALL MANUFACTURED ARTICLES, MATERIALS, AND
EQUIPMENT SHALL BE APPLIED, INSTALLED, CONNECTED, ERECTED, USED AND CLEANED IN
ACCORDANCE WITH THE MANUFACTURER’S WRITTEN OR PRINTED DIRECTIONS AND
INSTRUCTIONS UNLESS OTHERWISE INDICATED.


 


(D)                                 WHERE NO EXPLICIT QUALITY OR STANDARDS FOR
MATERIALS OR WORKMANSHIP ARE ESTABLISHED FOR WORK, SUCH WORK IS TO BE CONSISTENT
WITH THE QUALITY OF THE SURROUNDING WORK AND OF THE CONSTRUCTION OF THE PROJECT
GENERALLY.


 


3.                                       THIRD PARTY BENEFICIARY.  SUPPLEMENTING
THE PROVISIONS OF PARAGRAPHS 1.2.3 AND 3.1.1 OF THE AGREEMENT, THE OWNER SHALL
BE AN INTENDED THIRD PARTY BENEFICIARY OF THE SERVICES PERFORMED BY THE
ARCHITECT, THE SUBCONTRACTORS, AND ALL PARTIES PROVIDING LABOR, MATERIALS OR
SERVICES FOR THE PROJECT.


 


4.                                       OWNERSHIP AND USE OF DESIGN DOCUMENTS. 
ARTICLE 3 OF THE AGREEMENT IS HEREBY SUPERSEDED IN ITS ENTIRETY BY THE
PROVISIONS OF THIS SECTION.  ALL PLANS AND SPECIFICATIONS, AND ANY DESIGN OR
CREATIVE CONCEPTS CONTAINED THEREIN, AND ANY OTHER DESIGN MATERIALS SUBMITTED,
CREATED, DEVELOPED, SUPPLIED OR GENERATED IN CONNECTION WITH THE PROJECT AND
THIS AGREEMENT BY OR ON BEHALF OF THE DESIGN/BUILDER (THE “COVERED DOCUMENTS”)
SHALL BE CONSIDERED “WORKS MADE FOR HIRE” UNDER 17 U.S.C. §101, AND SHALL BE AND
REMAIN THE SOLE, EXCLUSIVE AND COMPLETE PROPERTY OF OWNER AT ALL TIMES, AND
OWNER SHALL OWN ALL RIGHTS, COPYRIGHTS, OR OTHER INTELLECTUAL PROPERTY RIGHTS
THERE MAY BE WITH RESPECT TO THE COVERED DOCUMENTS.  DESIGN/BUILDER SHALL
DELIVER COPIES, INCLUDING REPRODUCIBLE COPIES AND COPIES OF COMPUTER DISKS OR
OTHER COMPUTER MEMORY STORAGE DEVICES, OF THE COVERED DOCUMENTS TO OWNER FOR
INFORMATION, REFERENCE AND USE.  THE DESIGN/BUILDER HEREBY AGREES TO EXECUTE AND
FURNISH, AS NECESSARY, ANY ASSIGNMENT OR OTHER DOCUMENT THAT MAY BE NECESSARY TO
PERFECT, CONFIRM OR MAINTAIN THE OWNER’S OWNERSHIP OF ALL INTELLECTUAL PROPERTY
RIGHTS IN THE COVERED DOCUMENTS.  THE DESIGN/BUILDER SHALL NOT USE THE COVERED
DOCUMENTS FOR ANY PURPOSE NOT RELATING TO THE PROJECT WITHOUT THE OWNER’S PRIOR
WRITTEN CONSENT.  PRIOR TO FINAL PAYMENT OR AT ANY OTHER TIME REQUESTED BY THE
OWNER, THE DESIGN/BUILDER SHALL CAUSE THE ANY SEPARATE ARCHITECT, ENGINEER OR
OTHER PARTY PROVIDING DESIGN SERVICES TO DELIVER INSTRUMENTS IN FORM AND
SUBSTANCE SATISFACTORY TO THE OWNER CONFIRMING OWNER’S OWNERSHIP OF THE COVERED
DOCUMENTS.  SUBMISSION OR DISTRIBUTION OF THE COVERED DOCUMENTS TO MEET OFFICIAL
REGULATORY REQUIREMENTS OR FOR SIMILAR PURPOSES IN CONNECTION WITH THE PROJECT
IS NOT TO BE CONSTRUED AS PUBLICATION IN DEROGATION OF THE RESERVED RIGHTS OF
THE OWNER.  THE DESIGN/BUILDER SHALL NOT BE RESPONSIBLE FOR OWNER’S USE WITHOUT
THE PARTICIPATION OF THE DESIGN/BUILDER ON PROJECTS OTHER THAN THE PROJECT; AND
OWNER SHALL INDEMNIFY AND HOLD HARMLESS THE DESIGN/BUILDER IF ANY CLAIM IS
BROUGHT BY A THIRD PARTY AGAINST THE DESIGN/BUILDER BASED ON SUCH USE OF THE
COVERED DOCUMENTS BY OWNER WITHOUT THE PARTICIPATION OF THE DESIGN/BUILDER ON
PROJECTS OTHER THAN THE PROJECT.


 


5.                                       CONSTRUCTION DOCUMENTS.  SUPPLEMENTING
THE PROVISIONS OF PARAGRAPH 3.2.3, EACH ITERATION OF THE CONSTRUCTION DOCUMENTS
SUBMITTED TO THE OWNER FOR APPROVAL SHALL SHOW BY

 

2

--------------------------------------------------------------------------------


 


CLOUDING ALL CHANGES FROM THE PREVIOUS VERSIONS (INCLUDING CHANGES FROM THE
PRELIMINARY DESIGN DOCUMENTS PREPARED PRIOR TO THE EXECUTION OF THE AGREEMENT),
AND SHALL BE ACCOMPANIED BY A STATEMENT FROM THE DESIGN/BUILDER DELINEATING WITH
REASONABLE SPECIFICITY THE NATURE AND EXTENT OF ALL SUCH CHANGES.  THE OWNER
WILL ENDEAVOR TO COMPLETE ITS REVIEW OF EACH PROGRESS DRAFT OF THE CONSTRUCTION
DOCUMENTS SUBMITTED TO THE OWNER WITHIN TEN (10) WORKING DAYS FOLLOWING OWNER’S
RECEIPT.  IF THE OWNER REQUESTS ANY CHANGES TO A PROGRESS DRAFT OF THE
CONSTRUCTION DOCUMENTS AFTER THE EXPIRATION OF SUCH TEN (10) WORKING DAY PERIOD,
THE DESIGN/BUILDER MAY BE ENTITLED TO AN EXTENSION OF THE TIME FOR PERFORMING
THE WORK (SUBJECT TO SECTION 9 HEREOF) UNLESS THE CHANGE IS REQUIRED TO
(A) CONFORM SUCH CONSTRUCTION DOCUMENTS TO THE PROJECT PROGRAM OR LAWS, (B) MAKE
THE CONSTRUCTION DOCUMENTS CONSISTENT WITH ANY PREVIOUS DRAFT OF THE
CONSTRUCTION DOCUMENTS REVIEWED AND ACCEPTED BY THE OWNER, (C) FULLY AND
PROPERLY IMPLEMENT OR CORRECT ANY ITEMS WHICH WERE PREVIOUSLY THE SUBJECT OF ANY
OWNER COMMENTS OR OTHERWISE SUPPOSED TO BE INCLUDED THE CONSTRUCTION DOCUMENTS,
OR (D) CORRECT ANY ERRORS, OMISSIONS OR INTERNAL INCONSISTENCIES CONTAINED
WITHIN THE CONTRACT DOCUMENTS.


 


6.                                       LICENSES, PERMITS AND APPROVALS. 
SUPPLEMENTING THE PROVISIONS OF PARAGRAPH 3.2.10, THE DESIGN/BUILDER SHALL
OBTAIN AS A BASIC SERVICE WITHIN THE GUARANTEED MAXIMUM PRICE ALL DESIGNATED OR
REQUIRED GOVERNMENTAL INSPECTIONS AND ALL REQUIRED CERTIFICATES OF OCCUPANCY AND
OPERATING PERMITS FOR MACHINERY AND EQUIPMENT INCLUDED IN THE PROJECT.


 


7.                                       RECORD DOCUMENTS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY (INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF
PARAGRAPH 3.3.6 OF THE AGREEMENT), THE DESIGN/BUILDER SHALL PREPARE AND DELIVER
TO OWNER PRIOR TO FINAL PAYMENT REPRODUCIBLE SETS OF THE CONSTRUCTION DOCUMENTS,
IN PRINT AND ELECTRONIC FORMAT ACCEPTABLE TO THE OWNER, SHOWING (A) DEVIATIONS
FROM THE CONSTRUCTION DOCUMENTS MADE DURING CONSTRUCTION, (II) DETAILS IN THE
WORK NOT PREVIOUSLY SHOWN, (III) CHANGES TO EXISTING CONDITIONS OR EXISTING
CONDITIONS FOUND TO DIFFER FROM THOSE SHOWN ON THE CONSTRUCTION DOCUMENTS,
(IV) THE ACTUAL INSTALLED POSITION OF CABLE, EQUIPMENT, PIPING CONDUITS,
SWITCHES, ELECTRIC FIXTURES, CIRCUITING, ACCESS PANELS, OPENINGS, STUB-OUTS AND
SIMILAR ITEMS, AND (V) SUCH OTHER INFORMATION AS THE OWNER MAY REASONABLY
REQUEST.  THIS SHALL BE DONE AS A BASIC SERVICE WITHIN THE GUARANTEED MAXIMUM
PRICE (THE “RECORD DOCUMENTS”).


 


8.                                       ADDITIONAL SERVICES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY, ANY SERVICES WHICH ARE REQUIRED OF DESIGN/BUILDER AND
ITS CONSULTANTS DUE TO ERRORS OR OMISSIONS OF DESIGN/BUILDER OR ITS
SUBCONTRACTORS OR CONSULTANTS (INCLUDING THE ARCHITECT) SHALL NOT BE CONSIDERED
ADDITIONAL SERVICES AND SHALL NOT ENTITLE DESIGN/BUILDER AND ITS CONSULTANTS TO
COMPENSATION.


 


9.                                       TIME.


 


(A)                                  THE DESIGN/BUILDER SHALL PERFORM AND
DELIVER THE WORK IN ACCORDANCE WITH THE SCHEDULE FOR THE WORK ATTACHED HERETO AS
EXHIBIT 1 (AS AMENDED FROM TIME TO TIME WITH THE WRITTEN APPROVAL OF THE OWNER
OR OTHERWISE IN ACCORDANCE WITH THE CONTRACT DOCUMENTS, THE “CONSTRUCTION
SCHEDULE”).  THE CONSTRUCTION SCHEDULE INCLUDES DATES THAT ARE CRITICAL IN
ENSURING THE TIMELY AND ORDERLY COMPLETION OF THE WORK IN ACCORDANCE WITH THE
CONTRACT DOCUMENTS.  IN THE EVENT THAT THE PERFORMANCE OF THE WORK HAS NOT
PROGRESSED OR REACHED THE LEVEL OF COMPLETION REQUIRED BY THE CONSTRUCTION
SCHEDULE, OWNER SHALL HAVE THE RIGHT TO COMPEL DESIGN/BUILDER TO TAKE CORRECTIVE
MEASURES TO EXPEDITE THE PROGRESS OF THE WORK, INCLUDING, WITHOUT LIMITATION,
(I) WORKING ADDITIONAL SHIFTS OR OVERTIME AND/OR (II) SUPPLYING ADDITIONAL
MANPOWER, EQUIPMENT

 

3

--------------------------------------------------------------------------------


 


AND FACILITIES (COLLECTIVELY, “EXTRAORDINARY MEASURES”).  SUCH EXTRAORDINARY
MEASURES SHALL BE PERFORMED AT NO ADDITIONAL COST TO THE OWNER AND SHALL
CONTINUE UNTIL THE PROGRESS OF THE WORK COMPLIES WITH THE LEVEL OF COMPLETION
REQUIRED BY THE CONSTRUCTION SCHEDULE.  THE DESIGN/BUILDER SHALL NOT BE ENTITLED
TO ANY ADJUSTMENT IN THE CONTRACT SUM IN CONNECTION WITH EXTRAORDINARY MEASURES
REQUIRED BY THE OWNER.


 


(B)                                 THE DESIGN/BUILDER ACKNOWLEDGES AND AGREES
THAT (1) NO ADJUSTMENTS TO THE TIME FOR PERFORMING THE WORK SHALL BE MADE UNLESS
THE EVENTS DESCRIBED IN PARAGRAPH 4.5 OF THE AGREEMENT SHALL HAVE THE EFFECT OF
ACTUALLY DELAYING COMPLETION OF COMPONENTS OF THE WORK ON THE CRITICAL PATH
INDICATED IN THE CONSTRUCTION SCHEDULE AND (2) ADJUSTMENTS TO THE TIME FOR
PERFORMING THE WORK WILL BE PERMITTED IN CONNECTION WITH ANY SUCH DELAY ONLY TO
THE EXTENT SUCH DELAY (I) IS NOT CAUSED, OR COULD NOT HAVE BEEN AVOIDED, BY THE
DESIGN/BUILDER OR ANYONE FOR WHOM THE DESIGN/BUILDER IS RESPONSIBLE, (II) COULD
NOT BE LIMITED OR AVOIDED BY THE DESIGN/BUILDER’S TIMELY NOTICE TO THE OWNER OF
THE DELAY AND (III) HAS NO CONCURRENT OR CONTRIBUTING CAUSE FOR WHICH THE
DESIGN/BUILDER WOULD NOT BE ENTITLED TO AN EXTENSION OF THE TIME FOR PERFORMING
THE WORK.  NOTWITHSTANDING ANYTHING TO THE CONTRARY (INCLUDING, WITHOUT
LIMITATION, THE PROVISIONS OF PARAGRAPH 4.5 OF THE AGREEMENT), THE
DESIGN/BUILDER SHALL NOT BE ENTITLED TO ANY EXTENSION OF THE TIME FOR PERFORMING
THE WORK OR ANY INCREASE IN THE CONTRACT SUM ON ACCOUNT OF ANY LABOR ACTION
DIRECTED AT THE DESIGN/BUILDER, ANY SUBCONTRACTOR, ANY LOWER TIER SUBCONTRACTOR,
ANY SUPPLIER OR ANY OTHER PARTY FOR WHOM THE DESIGN/BUILDER IS RESPONSIBLE.


 


10.                                 PROGRESS PAYMENTS.  THE PROVISIONS OF THIS
SECTION MODIFY AND SUPPLEMENT THE PROVISIONS OF ARTICLE 5 OF THE AGREEMENT


 


(A)                                  APPLICATIONS FOR PAYMENT SHALL BE SUBMITTED
ON A FORM APPROVED BY THE OWNER.  EACH APPLICATION FOR PAYMENT SHALL COVER A
PERIOD OF ONE CALENDAR MONTH.  IN ADDITION TO OTHER REQUIRED ITEMS, EACH
APPLICATION FOR PAYMENT SHALL BE ACCOMPANIED BY THE FOLLOWING, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE OWNER:


 


(I)                                     A CERTIFIED REPORT FROM THE
DESIGN/BUILDER (IN FORM AND SUBSTANCE SATISFACTORY TO THE OWNER) SHOWING ALL
SUPPLIERS WHO HAVE PROVIDED SUPPLIES AND/OR MATERIALS TO THE PROJECT AND
SUBCONTRACTORS WITH WHOM THE DESIGN/BUILDER HAS ENTERED INTO SUBCONTRACTS, THE
AMOUNTS OF SUCH SUBCONTRACTS, THE AMOUNT REQUESTED FOR ANY SUBCONTRACTOR IN THE
APPLICATION FOR PAYMENT AND THE AMOUNT TO BE PAID TO THE DESIGN/BUILDER FROM
SUCH PROGRESS PAYMENT;


 


(II)                                  A DULY EXECUTED PARTIAL WAIVER AND
SUBORDINATION OF LIEN FROM THE DESIGN/BUILDER IN THE FORM REQUIRED BY M.G.L. C.
254, § 32, TOGETHER WITH THE OWNER’S SUPPLEMENT TO PARTIAL WAIVER AND
SUBORDINATION OF LIEN, EACH IN THE FORM ATTACHED AS EXHIBIT 2, COMPLETED IN A
MANNER SATISFACTORY TO THE OWNER;


 


(III)                               A DULY EXECUTED PAYMENT ACKNOWLEDGMENT AND
LIEN WAIVER, IN THE FORM ATTACHED HERETO AS EXHIBIT 3, FROM EACH SUBCONTRACTOR
(AND, TO THE EXTENT REQUESTED BY THE OWNER, EACH LOWER TIER SUBCONTRACTOR AND
SUPPLIER) FOR WHOM PAYMENT WAS MADE UNDER PREVIOUS APPLICATIONS FOR PAYMENT; AND


 


(IV)                              SUCH OTHER INFORMATION, DOCUMENTATION AND
MATERIALS AS THE OWNER MAY REASONABLY REQUIRE.

 

4

--------------------------------------------------------------------------------


 


(B)                                 PROVIDED AN APPLICATION FOR PAYMENT PROPERLY
PREPARED AND ACCOMPANIED BY ALL REQUIRED LIEN WAIVERS AND SUPPORTING MATERIALS
IS RECEIVED BY THE OWNER NOT LATER THAN THE 5TH DAY OF A MONTH FOR THE
IMMEDIATELY PRECEDING CALENDAR MONTH, THE OWNER SHALL MAKE PAYMENT TO THE
DESIGN/BUILDER NOT LATER THAN THE 5TH DAY OF THE FOLLOWING MONTH.  IF AN
APPLICATION FOR PAYMENT PROPERLY PREPARED AND ACCOMPANIED BY ALL REQUIRED LIEN
WAIVERS AND SUPPORTING MATERIALS IS RECEIVED BY THE OWNER AFTER THE APPLICATION
DATE FIXED ABOVE, PAYMENT SHALL BE MADE BY THE OWNER NOT LATER THAN THE 30TH DAY
FOLLOWING THE DATE WHEN SUCH MATERIALS WERE RECEIVED.


 


(C)                                  RETAINAGE WILL NOT BE WITHHELD FROM
PROGRESS PAYMENTS EXCEPT AS SET FORTH IN THIS PARAGRAPH.  NO FURTHER PAYMENTS
SHALL BE MADE TO DESIGN/BUILDER AFTER THE OWNER HAS PAID NINETY PERCENT (90%) OF
THE CONTRACT SUM (AS REASONABLY ESTIMATED BY THE OWNER) TO DESIGN/BUILDER.  UPON
ACHIEVEMENT OF SUBSTANTIAL COMPLETION OF THE WORK, THE OWNER SHALL RELEASE TO
THE DESIGN/BUILDER ALL RETAINAGE EXCEPT AN AMOUNT EQUAL TO THE SUM OF (I) FIVE
PERCENT (5%) OF THE DESIGN/BUILDER’S FEE PLUS (II) TWO HUNDRED PERCENT (200%) OF
THE ESTIMATED COST TO CORRECT OR COMPLETE INCORRECT OR INCOMPLETE WORK AS SHOWN
ON THE PUNCHLIST (AS HEREINAFTER DEFINED).  THE OWNER SHALL THEREAFTER MAKE
PAYMENTS MONTHLY FOR CORRECTED AND/OR COMPLETED PUNCHLIST ITEMS AS SUCH
PUNCHLIST ITEMS ARE CORRECTED AND/OR COMPLETED.  FINAL PAYMENT OF THE BALANCE OF
SUCH WITHHELD SUM SHALL BE MADE UPON CORRECTION OR COMPLETION OF ALL INCOMPLETE
OR NONCONFORMING WORK.


 


11.                                 COMPLETION OF THE WORK.


 


(A)                                  SUBSTANTIAL COMPLETION OF THE WORK SHALL BE
ACHIEVED WHEN (1) ALL PROJECT SYSTEMS INCLUDED IN THE WORK ARE OPERATIONAL AS
DESIGNED AND SPECIFIED, (2) ALL DESIGNATED OR REQUIRED MUNICIPAL GOVERNMENTAL
INSPECTIONS (E.G., BUILDING DEPARTMENT, ETC.) HAVE BEEN SUCCESSFULLY COMPLETED,
AND TEMPORARY OR PERMANENT CERTIFICATES OF OCCUPANCY HAVE BEEN OBTAINED
(ALLOWING UNRESTRICTED USE AND OCCUPANCY BY THE OWNER AS INTENDED), AND (3) ALL
OF THE OTHER CONDITIONS PRECEDENT TO SUBSTANTIAL COMPLETION OF THE WORK SET
FORTH ON SCHEDULE E HAVE BEEN SATISFIED.  WHEN THE DESIGN/BUILDER BELIEVES THAT
SUBSTANTIAL COMPLETION OF THE WORK HAS BEEN ACHIEVED, THE DESIGN/BUILDER SHALL
SUBMIT TO THE OWNER A LIST OF ITEMS TO BE COMPLETED OR CORRECTED TOGETHER WITH
THE DESIGN/BUILDER’S PROPOSED ESTIMATED VALUE OF COMPLETING OR CORRECTING SUCH
ITEM (AS APPROVED OR THE OWNER, THE “PUNCHLIST”).  UPON RECEIPT OF THE
DESIGN/BUILDER’S LIST, THE OWNER WILL MAKE AN INSPECTION TO DETERMINE WHETHER
(I) SUBSTANTIAL COMPLETION OF THE WORK HAS BEEN ACHIEVED AND/OR (II) WHETHER THE
PROPOSED PUNCHLIST SUBMITTED BY DESIGN/BUILDER IS CORRECT AND COMPLETE.  THE
OWNER SHALL HAVE THE RIGHT TO MODIFY AND/OR SUPPLEMENT THE LIST OF ITEMS ON THE
PROPOSED PUNCHLIST SUBMITTED BY DESIGN/BUILDER AND TO MODIFY OR, FOR ITEMS ADDED
BY THE OWNER, ESTABLISH THE ESTIMATED VALUE OF COMPLETING OR CORRECTING SUCH
ITEMS.  THE FAILURE TO INCLUDE ANY ITEMS ON THE PUNCHLIST DOES NOT ALTER THE
RESPONSIBILITY OF THE DESIGN/BUILDER TO COMPLETE ALL WORK IN ACCORDANCE WITH THE
CONTRACT DOCUMENTS.


 


(B)                                 SUPPLEMENTING THE PROVISIONS OF PARAGRAPH
5.2 OF THE AGREEMENT, FINAL COMPLETION OF THE WORK SHALL NOT BE DEEMED TO HAVE
OCCURRED, AND FINAL PAYMENT SHALL NOT BECOME DUE AND PAYABLE UNLESS AND UNTIL,
ALL WORK HAS BEEN FULLY COMPLETED AND DESIGN/BUILDER HAS DELIVERED TO OWNER, AND
OWNER HAS APPROVED, THE FOLLOWING ITEMS:  (I) CONDITIONAL FINAL LIEN WAIVERS
FROM DESIGN/BUILDER AND ALL SUBCONTRACTORS IN FORM AND SUBSTANCE SATISFACTORY TO
THE OWNER DEMONSTRATING RECEIPT BY SUCH PARTIES OF ALL PRIOR PAYMENTS AND
CONFIRMING THAT THE ONLY

 

5

--------------------------------------------------------------------------------


 


OUTSTANDING AMOUNTS PAYABLE WITH RESPECT TO THE WORK ARE AMOUNTS TO BE PAID OUT
OF THE FINAL PAYMENT; (II) THE RECORD DOCUMENTS; (III) ALL SPECIAL WARRANTIES
AND BINDERS CONTAINING INFORMATION ON EQUIPMENT AND CONTROLS THAT ARE PART OF
THE WORK; AND (IV) TO THE EXTENT NOT PREVIOUSLY DELIVERED, FINAL AND
UNCONDITIONAL CERTIFICATES OF OCCUPANCY FOR THE WORK.


 


12.                                 HAZARDOUS MATERIALS.  IN THE EVENT THE
DESIGN/BUILDER ENCOUNTERS AT THE PROJECT SITE MATERIAL REASONABLY BELIEVED TO BE
HAZARDOUS UNDER STATE OR FEDERAL LAW WHICH HAS NOT BEEN RENDERED HARMLESS, THE
DESIGN/BUILDER SHALL REPORT THE CONDITION TO THE OWNER IN WRITING.  THE WORK IN
THE AFFECTED AREA SHALL NOT THEREAFTER BE RESUMED EXCEPT BY WRITTEN AGREEMENT OF
THE OWNER AND DESIGN/BUILDER IF HAZARDOUS OR CONTAMINATED UNDER STATE OR FEDERAL
LAW AND HAS NOT BEEN RENDERED HARMLESS.  THE WORK IN THE AFFECTED AREA SHALL BE
RESUMED IN THE ABSENCE OF MATERIAL DEFINED AS HAZARDOUS OR CONTAMINATED UNDER
STATE OR FEDERAL LAW OR WHEN IT HAS BEEN RENDERED HARMLESS.  THE DESIGN/BUILDER
SHALL NOT BE REQUIRED PURSUANT TO ARTICLE 8 OF THE AGREEMENT TO PERFORM WITHOUT
CONSENT ANY WORK RELATING TO MATERIAL DEFINED AS HAZARDOUS OR CONTAMINATED UNDER
STATE OR FEDERAL LAW.  IF, WITHOUT NEGLIGENCE ON THE PART OF THE DESIGN/BUILDER
OR ANYONE FOR WHOM THE DESIGN/BUILDER IS RESPONSIBLE, THE DESIGN/BUILDER IS HELD
LIABLE FOR THE COST OF REMEDIATION OF A HAZARDOUS MATERIAL OR SUBSTANCE OUTSIDE
THE SCOPE OF THE WORK SOLELY BY REASON OF PERFORMING WORK AS REQUIRED BY THE
CONTRACT DOCUMENTS, THE OWNER SHALL INDEMNIFY THE DESIGN/BUILDER FOR ALL COST
AND EXPENSE THEREBY INCURRED.


 


13.                                 INSURANCE.  THE PROVISIONS OF THIS
SECTION MODIFY AND SUPPLEMENT ARTICLE 7 OF THE AGREEMENT.


 


(A)                                  DESIGN/BUILDER’S INSURANCE.  THE
DESIGN/BUILDER SHALL PROCURE AND MAINTAIN, AT THE DESIGN/BUILDER’S EXPENSE, THE
FOLLOWING INSURANCE COVERAGES, WHICH INSURANCE SHALL BE PLACED WITH INSURANCE
COMPANIES RATED AT LEAST A/VI OR BETTER IN BEST’S KEY RATING GUIDE.  EACH POLICY
SHALL INCLUDE AN ENDORSEMENT REQUIRING THAT THE INSURANCE COMPANY GIVE WRITTEN
NOTICE TO OWNER AT LEAST THIRTY (30) DAYS PRIOR TO THE MODIFICATION,
CANCELLATION, NON-RENEWAL OR REDUCTION IN THE COVERAGE LIMITS OF SUCH POLICY:


 


(I)                                     WORKERS’ COMPENSATION INSURANCE IN
STATUTORY AMOUNTS AND EMPLOYER’S LIABILITY INSURANCE IN THE AMOUNT OF $500,000;


 


(II)                                  MOTOR VEHICLE INSURANCE COVERING OWNED,
NON-OWNED AND HIRED VEHICLES FOR PERSONAL INJURY IN THE AMOUNT OF $1,000,000
COMBINED SINGLE LIMIT FOR BODILY INJURY AND FOR PROPERTY DAMAGE;


 


(III)                               COMMERCIAL GENERAL LIABILITY COVERAGE FOR
BODILY INJURY, PERSONAL INJURY AND PROPERTY DAMAGE IN THE AMOUNT OF $1,000,000
BODILY INJURY PER OCCURRENCE, $1,000,000 PROPERTY DAMAGE PER OCCURRENCE AND
$5,000,000 AGGREGATE LIMIT;


 


(IV)                              PROFESSIONAL LIABILITY COVERAGE FOR ALL
PROFESSIONAL SERVICES RELATING TO THE PROJECT IN THE MINIMUM AMOUNT OF
$2,000,000; AND


 


(V)                                 UMBRELLA LIABILITY COVERAGE OVER COMMERCIAL
GENERAL LIABILITY AND MOTOR VEHICLE INSURANCE IN THE AMOUNT OF $5,000,000.

 

6

--------------------------------------------------------------------------------


 

The liability policies shall include a contractual liability endorsement
covering the indemnification obligations under the Contract Documents.  The
“other insurance” clause shall be deleted from each policy of insurance carried
by the Design/Builder so as to make it clear that the coverage of such policy is
primary and any coverage under any policy or policies of insurance held by the
Owner or any other additional insured is secondary.  Each policy of insurance
carried by the Design/Builder shall be endorsed to provide a separate general
aggregate limit for the Work performed under this Contract, and will, by its
terms, specifically cover the entire term of the Contract Documents.  All of the
insurance required to maintained by Design/Builder shall be written on an
occurrence basis, except that professional liability and umbrella liability can
be written on a claims made basis provided that such coverages are maintained
for six years following final payment.   The Owner, the Landlord, any lender(s)
and such other persons designated by the Owner from time to time shall be named
as additional insureds on all insurance policies required hereunder except
workers’ compensation and professional liability policies.  The Design/Builder
shall, upon demand, provide the Owner with proof that the insurance requirements
have been met, which shall be in the form of certificates of insurance (or, at
the Owner’s request, insurance policies) reasonably acceptable to the Owner. 
Renewal certificates for all policies that expire during the term of the
Contract Documents must also be provided at least thirty (30) days prior to each
policy’s respective expiration.  Nothing in this clause, or any failure of
Design/Builder to secure required coverages or otherwise comply with the
insurance provisions of the Contract Documents, shall modify or limit the
Design/Builder’s liability or other obligations under the Contract Documents.

 


(B)                                 OWNER’S INSURANCE.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THE CONTRACT DOCUMENTS:  (A) ANY PROPERTY INSURANCE
MAINTAINED BY THE OWNER OR THE LANDLORD SHALL NOT BE REQUIRED TO COVER PORTIONS
OF THE WORK STORED OFF SITE OR PORTIONS OF THE WORK IN TRANSIT; (B) THE OWNER
SHALL HAVE THE SOLE RIGHT TO ADJUST AND SETTLE CLAIMS WITH ITS PROPERTY INSURERS
AND SHALL HAVE NO OBLIGATION TO POST ANY BOND FOR PERFORMANCE OF ITS DUTIES;
(C) ALTHOUGH THE OWNER SHALL BE REQUIRED TO ACT IN GOOD FAITH IN ADJUSTING ANY
CLAIMS WITH ITS PROPERTY INSURERS AND THEREAFTER APPLYING ANY INSURANCE PROCEEDS
RECEIVED FROM ITS PROPERTY INSURERS, THE OWNER SHALL NOT BE A FIDUCIARY OF THE
DESIGN/BUILDER OR ANY SUBCONTRACTOR; AND (D) ANY LIABILITY INSURANCE MAINTAINED
BY THE OWNER IS AND SHALL BE SECONDARY TO AND EXCESS OF ANY INSURANCE MAINTAINED
BY THE DESIGN/BUILDER, THE ARCHITECT, ANY SUBCONTRACTOR OR ANY OTHER PARTY FOR
WHOM THE DESIGN/BUILDER IS RESPONSIBLE.


 


14.                                 CHANGES IN THE WORK.


 


(A)                                  NO CHANGE IN THE WORK SHALL PROCEED AND NO
CLAIM FOR ADDITIONAL MONIES OR ADDITIONAL TIME FOR ANY EXTRA WORK WILL BE VALID
UNLESS SUCH WORK IS DONE PURSUANT TO A WRITTEN CHANGE ORDER OR CONSTRUCTION
CHANGE DIRECTIVE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE MAXIMUM
ALLOWABLE PERCENTAGES FOR FEE AND SO-CALLED “GENERAL CONDITIONS” AND “GENERAL
REQUIREMENTS” ITEMS TO DESIGN/BUILDER ON PROPOSALS FOR AN INCREASE IN THE
CONTRACT SUM SHALL NOT EXCEED SIXTEEN PERCENT (16%) OF THE NET INCREASE IN THE
DIRECT COST OF THE WORK (I.E., THE COST OF THE WORK EXCLUDING DESIGN/BUILDER’S
FEE AND SO-CALLED “GENERAL CONDITIONS” AND “GENERAL REQUIREMENTS” ITEMS).


 


(B)                                 THE OWNER WILL DESIGNATE INDIVIDUALS (EACH,
AN “OWNER REPRESENTATIVE”) WHO SHALL BE AUTHORIZED TO APPROVE OR DIRECT CHANGES
IN THE WORK.  THE INITIAL OWNER

 

7

--------------------------------------------------------------------------------


 


REPRESENTATIVES ARE MARY NICHOLSON.  THE OWNER MAY CHANGE, OR NAME ADDITIONAL,
OWNER REPRESENTATIVES FROM TIME TO TIME BY WRITTEN NOTICE TO DESIGN/BUILDER.


 


15.                                 CLAIMS AND DISPUTES.


 


(A)                                  IN THE EVENT OF ANY MEDIATION, ARBITRATION
OR LEGAL PROCEEDING BETWEEN THE OWNER AND ANY THIRD PARTY ARISING OUT OF OR
RELATING TO THE PROJECT, THE DESIGN/BUILDER AGREES THAT (I) THE OWNER MAY JOIN
THE DESIGN/BUILDER IN ANY SUCH PROCEEDINGS AND THAT THE OWNER MAY CONSOLIDATE
ANY SUCH PROCEEDINGS WITH ANY PROCEEDING BETWEEN THE DESIGN/BUILDER AND THE
OWNER UNDER THE CONTRACT DOCUMENTS, AND (II) THE OWNER MAY MAKE PERSONS OTHER
THAN THE OWNER AND THE DESIGN/BUILDER PARTIES TO ANY MEDIATION, ARBITRATION OR
LEGAL PROCEEDING HEREUNDER WITH RESPECT TO ANY CLAIM, DISPUTE OR OTHER MATTER IN
QUESTION ARISING OUT THE PROJECT.


 


(B)                                 THE PROVISIONS OF PARAGRAPH 11.4 OF THE
AGREEMENT SHALL NOT LIMIT THE TIME WITHIN WHICH THE OWNER MAY ASSERT ANY CLAIM
AGAINST THE DESIGN/BUILDER ALLEGING A FAILURE TO COMPLY WITH THE CONTRACT
DOCUMENTS OR ANY DEFECTIVE OR NONCONFORMING WORK.


 


16.                                 INDEMNIFICATION.  THE OBLIGATIONS OF THE
DESIGN/BUILDER TO INDEMNIFY AND HOLD HARMLESS UNDER PARAGRAPH 11.5 OF THE
AGREEMENT SHALL:  (A) EXTEND TO THE LANDLORD, ANY LENDER(S) AND THE PARTNERS,
OFFICERS, DIRECTORS, TRUSTEES AND EMPLOYEES OF THE OWNER, THE LANDLORD AND ANY
LENDER(S); AND (B) INCLUDE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS,
DAMAGES, LOSSES OR EXPENSES IN ANY WAY ARISING OR ALLEGED TO BE ARISING FROM THE
DESIGN OR PERFORMANCE OF THE WORK OR THE FAILURE OF THE DESIGN/BUILDER, THE
DESIGN/BUILDER’S SUBCONTRACTORS, LOWER LEVEL SUBCONTRACTORS AND EMPLOYEES OR
AGENTS OF ANY OF THEM TO DESIGN OR PERFORM THE WORK IN ACCORDANCE WITH
APPLICABLE LAWS.


 


17.                                 COMPENSATION.


 


(A)                                  CONTRACT SUM.  FOR DESIGN/BUILDER’S
PERFORMANCE OF THE WORK, OWNER SHALL PAY DESIGN/BUILDER AN AMOUNT (THE “CONTRACT
SUM”) CONSISTING OF THE COST OF THE WORK (AS HEREINAFTER DEFINED) AND THE
DESIGN/BUILDER’S FEE (AS HEREINAFTER DEFINED); PROVIDED, HOWEVER, THAT THE
CONTRACT SUM SHALL IN NO EVENT EXCEED ONE MILLION NINE HUNDRED SEVENTEEN
THOUSAND SEVEN HUNDRED TWO DOLLARS ($1,917,702) (AS ADJUSTED BY CHANGE ORDER
PURSUANT THE CONTRACT DOCUMENTS, THE “GUARANTEED MAXIMUM PRICE”).


 


(I)                                     COST OF THE WORK.  THE TERM “COST OF THE
WORK” SHALL MEAN THE COSTS SET FORTH ON SCHEDULE A ATTACHED HERETO WHICH ARE
ACTUALLY AND NECESSARILY INCURRED BY DESIGN/BUILDER IN THE PROPER PERFORMANCE OF
THE WORK.  SUCH COSTS SHALL BE AT RATES NOT HIGHER THAN THOSE CUSTOMARILY PAID
AT THE PLACE OF THE PROJECT EXCEPT WITH PRIOR CONSENT OF OWNER.  .


 


(II)                                  DESIGN/BUILDER’S FEE.  DESIGN/BUILDER’S
FEE FOR ALL SERVICES HEREUNDER (“DESIGN/BUILDER’S FEE”) SHALL BE THE STIPULATED
LUMP SUM AMOUNT OF ONE HUNDRED EIGHT THOUSAND FIVE HUNDRED FORTY-NINE DOLLARS
($108,549).


 


(III)                               SAVINGS.  ALL “GUARANTEED MAXIMUM PRICE
SAVINGS” (AS SUCH TERM IS DEFINED BELOW), IF ANY, SHALL ACCRUE TO THE OWNER.  AS
OF THE DATE OF FINAL COMPLETION OF THE WORK THE AMOUNT, IF ANY, BY WHICH (X)
EXCEEDS (Y) SHALL BE CONSIDERED THE

 

8

--------------------------------------------------------------------------------


 


“GUARANTEED MAXIMUM PRICE SAVINGS,” WHERE (X) IS THE GUARANTEED MAXIMUM PRICE
AND (Y) IS THE SUM OF THE ACTUAL COST OF THE WORK AND THE ACTUAL
DESIGN/BUILDER’S FEE.


 


(B)                                 COMPETITIVE BIDS.  EXCEPT AS OTHERWISE
AGREED IN WRITING BY THE OWNER, ALL LABOR, MATERIALS AND EQUIPMENT (WHETHER
RENTED OR PURCHASED) FOR EACH PORTION OF THE WORK WITH A COST (TOGETHER WITH ALL
OTHER ITEMS TO BE PROVIDED BY THE PROPOSED SUBCONTRACTOR OR SUPPLIER) OF TEN
THOUSAND DOLLARS ($10,000) OR MORE SHALL BE OBTAINED ON THE BASIS OF COMPETITIVE
BIDS IN ACCORDANCE WITH THIS PARAGRAPH.  DESIGN/BUILDER SHALL PROVIDE THE OWNER
WITH A LIST OF PROPOSED BIDDERS FOR EACH PORTION OF THE WORK WHO HAVE BEEN
SELECTED BY DESIGN/BUILDER FOR THEIR ABILITY TO PERFORM THE APPLICABLE WORK. 
THE OWNER MAY, BUT SHALL HAVE NO OBLIGATION TO, REVIEW AND APPROVE THE
DESIGN/BUILDER’S LIST OF PROPOSED BIDDERS PRIOR TO THE DESIGN/BUILDER’S
SOLICITATION OF BIDS.  DESIGN/BUILDER SHALL REQUEST BIDS FROM AT LEAST THREE (3)
PROSPECTIVE QUALIFIED SUBCONTRACTORS OR SUPPLIERS FROM SUCH LIST FOR EACH
PORTION OF THE WORK THAT DESIGN/BUILDER DOES NOT INTEND TO PERFORM WITH
DESIGN/BUILDER’S OWN FORCES OR THROUGH AN AFFILIATE OF DESIGN/BUILDER.  FOR ANY
PORTION OF THE WORK THAT DESIGN/BUILDER INTENDS TO PERFORM WITH DESIGN/BUILDER’S
OWN FORCES OR THROUGH AN AFFILIATE, DESIGN/BUILDER SHALL (I) REQUEST BIDS FROM
AT LEAST TWO (2) PROSPECTIVE QUALIFIED SUBCONTRACTORS OR SUPPLIERS UNAFFILIATED
WITH DESIGN/BUILDER FROM THE LIST AND (II) SUBMIT, OR CAUSE ITS AFFILIATE TO
SUBMIT, A BID FOR THE WORK TO OWNER AT LEAST ONE (1) BUSINESS DAY PRIOR TO
RECEIPT OF BIDS FROM THE UNAFFILIATED PROSPECTIVE SUBCONTRACTORS OR SUPPLIERS. 
FOLLOWING RECEIPT OF ALL BIDS FOR A PORTION OF THE WORK, DESIGN/BUILDER SHALL
EQUALIZE (BASED ON SCOPE OF WORK AND BID RESPONSES) AND SUMMARIZE THE BIDS
RECEIVED AND MAKE RECOMMENDATIONS TO OWNER AS TO WHICH BIDS SHOULD BE ACCEPTED. 
DESIGN/BUILDER, WITH THE OWNER’S CONSENT, SHALL THEN DETERMINE WHICH BIDS WILL
BE ACCEPTED.  WORK BY A DESIGN/BUILDER OR AFFILIATE OF DESIGN/BUILDER SHALL BE
PERMITTED ONLY IF (1) OWNER CONSENTS THERETO IN WRITING AFTER FULL DISCLOSURE IN
WRITING BY THE DESIGN/BUILDER TO THE OWNER OF THE AFFILIATION OR RELATIONSHIP
AND (2) OWNER APPROVES IN WRITING ANY SUBCONTRACT, CONTRACT, PURCHASE ORDER,
AGREEMENT OR OTHER ARRANGEMENT IN FORM AND SUBSTANCE.  UNLESS THE OWNER
OTHERWISE APPROVES IN WRITING, THE LOWEST QUALIFIED BIDDER (THAT IS A BIDDER
WHO, IF SELECTED, IS CAPABLE OF PERFORMING THE APPLICABLE WORK WITHOUT HAVING A
NEGATIVE EFFECT ON THE OUTCOME OF THE PROJECT OR IMPAIRING THE DESIGN/BUILDER’S
ABILITY TO MEET THE REQUIREMENTS OF THIS AGREEMENT) WILL BE SELECTED BY
DESIGN/BUILDER; HOWEVER, THE DESIGN/BUILDER MAY ELECT TO USE A BIDDER OTHER THAN
THE LOW BIDDER WITHOUT THE WRITTEN APPROVAL OF THE OWNER IF THE SELECTED BIDDER
IS WITHIN 2.5% OF THE COST OF THE LOW BIDDER (BUT ANY SUCH SELECTION SHALL NOT
INCREASE THE GUARANTEED MAXIMUM PRICE).  IF THE OWNER WITHOUT REASONABLE
JUSTIFICATION REQUIRES THE DESIGN/BUILDER TO SELECT A BIDDER OTHER THAN THE
LOWEST PRICED QUALIFIED BIDDER RECOMMENDED BY DESIGN/BUILDER, AND THE BID PRICE
OF THE BIDDER REQUIRED BY OWNER IS HIGHER THAN THE BID PRICE OF THE LOWEST
PRICED QUALIFIED BIDDER RECOMMENDED BY DESIGN/BUILDER, THE GUARANTEED MAXIMUM
PRICE SHALL BE INCREASED BY THE DIFFERENCE BETWEEN THE BID PRICE OF THE BIDDER
REQUIRED BY OWNER AND THE BID PRICE OF THE LOWEST PRICED QUALIFIED BIDDER
RECOMMENDED BY DESIGN/BUILDER, WHICH ADJUSTMENT TO THE GUARANTEED MAXIMUM PRICE
SHALL BE IMPLEMENTED BY CHANGE ORDER PRIOR TO COMMENCEMENT OF THE APPLICABLE
SUBCONTRACTOR’S WORK.


 


(C)                                  DISCOUNTS, REBATES AND REFUNDS.  ALL
DISCOUNTS, REBATES OR REFUNDS IN CONNECTION WITH THE WORK SHALL BE CREDITED
AGAINST THE COST OF THE WORK.


 


(D)                                 BOOKS AND RECORDS.  DESIGN/BUILDER SHALL
KEEP FULL AND DETAILED ACCOUNTS AS NECESSARY FOR PROPER FINANCIAL MANAGEMENT OF
THE PROJECT.  OWNER AND ITS REPRESENTATIVES SHALL

 

9

--------------------------------------------------------------------------------


 


AT ALL REASONABLE TIMES BE AFFORDED ACCESS TO ALL RECORDS, BOOKS,
CORRESPONDENCE, INSTRUCTIONS, DRAWINGS, RECEIPTS, VOUCHERS, MEMORANDA AND
SIMILAR DATA OF DESIGN/BUILDER AND ANY AND ALL OF ITS CONSULTANTS AND
SUBCONTRACTORS RELATING TO THE AGREEMENT AND PERFORMANCE OF THE WORK, AND MAY
MAKE COPIES OF SUCH ITEMS.  DESIGN/BUILDER AND ALL OF ITS CONSULTANTS AND
SUBCONTRACTORS SHALL PRESERVE ALL SUCH RECORDS FOR A PERIOD OF AT LEAST THREE
YEARS AFTER THE FINAL PAYMENT OR LONGER WHERE REQUIRED BY LAW.  DESIGN/BUILDER
SHALL CAUSE ALL OF ITS CONSULTANTS AND SUBCONTRACTORS TO COMPLY WITH THE
PROVISIONS OF THIS PARAGRAPH.  IF ANY REVIEW BY OWNER REVEALS AN OVERPAYMENT BY
OWNER, DESIGN/BUILDER SHALL PAY TO THE OWNER THE AMOUNT OF SUCH OVERPAYMENT
WITHIN TEN (10) DAYS OF OWNER’S DEMAND.


 


18.                                 SCHEDULE OF VALUES; ALLOWANCES.


 


(A)                                  THE INITIAL SCHEDULE OF VALUES ALLOCATING
THE GUARANTEED MAXIMUM PRICE AMONG THE VARIOUS COMPONENTS OF THE WORK PREPARED
BY THE DESIGN/BUILDER AND APPROVED BY THE OWNER IS ATTACHED HERETO AS SCHEDULE C
(AS AMENDED FROM TIME TO TIME WITH THE APPROVAL OF THE OWNER, THE “SCHEDULE OF
VALUES”).  THE SCHEDULE OF VALUES SHALL BE UPDATED BY THE DESIGN/BUILDER AS
FREQUENTLY AS NECESSARY TO REFLECT CHANGES AS THE WORK PROCEEDS.


 


(B)                                 THE GUARANTEED MAXIMUM PRICE INCLUDES
ALLOWANCES FOR THE ITEMS, AND IN THE AMOUNTS, SET FORTH ON SCHEDULE D ATTACHED
HERETO AND MADE A PART HEREOF.  THE GUARANTEED MAXIMUM PRICE SHALL BE INCREASED
OR DECREASED, AS APPLICABLE, BY THE DIFFERENCE BETWEEN (I) THE AMOUNT OF EACH
ALLOWANCE THEN LISTED ON SCHEDULE D AND (II) THE ACTUAL OUT-OF-POCKET COST TO
THE DESIGN/BUILDER OF PROVIDING ANY OF THE ALLOWANCE ITEMS.


 


19.                                 LIENS.  IN THE EVENT THAT ANY SUBCONTRACTOR,
SUPPLIER OR OTHER PARTY FOR WHOM THE DESIGN/BUILDER IS RESPONSIBLE ESTABLISHES A
LIEN AGAINST THE PROJECT AND/OR THE PROJECT SITE, THE DESIGN/BUILDER SHALL,
WITHIN FIVE (5) DAYS FOLLOWING THE REQUEST OF THE OWNER, OBTAIN FOR THE OWNER’S
BENEFIT AND AT NO COST TO THE OWNER, CAUSE SUCH LIEN TO BE DISCHARGED (BY FILING
A LIEN DISCHARGE BOND FROM A SURETY AND IN A FORM ACCEPTABLE TO THE OWNER OR
OTHERWISE).  IF THE DESIGN/BUILDER FAILS TO OBTAIN A CAUSE SUCH LIEN TO BE
DISCHARGED WITHIN SUCH FIVE (5) DAY PERIOD, THE OWNER SHALL HAVE THE RIGHT TO
(A) WITHHOLD SUCCEEDING PROGRESS PAYMENTS OR ANY OTHER SUMS PAYABLE TO THE
DESIGN/BUILDER AND/OR (B) HAVE SUCH LIEN DISCHARGED (BY BONDING, BY MAKING
PAYMENT TO THE LIENOR, OR OTHERWISE) AT THE DESIGN/BUILDER’S COST AND EXPENSE. 
THE OWNER MAY EITHER APPLY AMOUNTS SO WITHHELD TO DISCHARGING SUCH LIEN(S) OR
MAY RETAIN SUCH AMOUNTS UNTIL SUCH LIEN(S) ARE DISCHARGED OR RELEASED BY THE
DESIGN/BUILDER OR THE LIENOR AND SHALL THEREAFTER CREDIT TO THE DESIGN/BUILDER
ANY AMOUNTS REMAINING AFTER PAYMENT OF THE FEES AND EXPENSES THE OWNER INCURS IN
CONNECTION WITH SUCH LIEN(S).  THE DESIGN/BUILDER AGREES TO INDEMNIFY AND HOLD
HARMLESS THE OWNER FROM ALL COSTS AND EXPENSES INCURRED BY THE OWNER IN
CONNECTION WITH DEFENDING OR DISCHARGING SUCH LIEN(S).


 


20.                                 NON-RECOURSE.  NO PARTNER, MEMBER,
SHAREHOLDER, DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE OWNER OR ANY OF THE
FOREGOING SHALL HAVE ANY PERSONAL LIABILITY ARISING OUT OF THE CONTRACT
DOCUMENTS OR THE PROJECT.


 


21.                                 KEY PERSONNEL.  THE MEMBERS OF THE
DESIGN/BUILDER’S AND ARCHITECT’S STAFF ASSIGNED TO AND PRIMARILY RESPONSIBLE FOR
SUPERVISING AND/OR PERFORMING THE WORK SHALL BE THE FOLLOWING PERSONS:

 

10

--------------------------------------------------------------------------------


 

Person

 

Position

 

Steve Murray

 

Project Manager

 

Steve Savage

 

Project Superintendent

 

Anne Myers

 

Project Architect

 

 

Such key members of the Design/Builder’s staff shall not be changed without the
written consent of the Owner, unless such person becomes unable to perform his
or her duties due to death, disability or termination of employment, or unless
the Owner requests removal.  If a key member is no longer capable of performing
in the capacity described in the attached exhibit, or is removed by the Owner,
the Owner and the Design/Builder shall agree on a mutually acceptable
substitute.

 


22.                                 PROTECTION FROM WATER DAMAGE.  IN PERFORMING
THE WORK, THE DESIGN/BUILDER SHALL EXERCISE DILIGENT EFFORTS TO PROTECT THE
PROJECT AND TO CAUSE ALL MATERIALS, SUPPLIES, SYSTEMS AND EQUIPMENT WHICH ARE
DELIVERED TO THE PROJECT SITE FROM EXPOSURE TO, AND DAMAGE FROM, WATER.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE DESIGN/BUILDER SHALL (A) CAUSE ALL
MATERIALS, SUPPLIES, SYSTEMS AND EQUIPMENT WHICH ARE DELIVERED TO THE PROJECT
SITE TO BE STORED IN A SAFE AND SECURE LOCATION, PACKAGED IN A WATERTIGHT MANNER
WHERE POSSIBLE, AND STORED IN A MANNER WHICH PROTECTS SUCH ITEMS FROM INCLEMENT
WEATHER, THE ELEMENTS (INCLUDING, WITHOUT LIMITATION, RAIN, SNOW AND WATER
DAMAGE) AND OTHER DAMAGE UNTIL SUCH ITEMS ARE INCORPORATED INTO THE WORK, AND
(B) ENSURE THAT ALL PLUMBING COMPONENTS AND EXTERIOR ELEMENTS INCLUDED WITHIN
THE WORK ARE CONSTRUCTED AND INSTALLED IN ACCORDANCE WITH THE CONTRACT DOCUMENTS
SO AS NOT TO ALLOW WATER LEAKS OR PENETRATION.  IN ADDITION TO (AND NOT IN
LIMITATION OF) THE INDEMNIFICATION OBLIGATIONS OF DESIGN/BUILDER SET FORTH IN
PARAGRAPH 11.5 OF THE AGREEMENT, DESIGN/BUILDER SHALL INDEMNIFY AND HOLD
HARMLESS THE INDEMNIFIED PARTIES TO THE FULLEST EXTENT PERMITTED BY LAW FROM ALL
CLAIMS, LIABILITIES AND LOSSES ARISING OUT OF OR RESULTING FROM THE FAILURE OF
THE DESIGN/BUILDER (OR ANY SUBCONTRACTOR OF ANY TIER) TO COMPLY WITH THE
PROVISIONS OF THIS PARAGRAPH.  THE FOREGOING INDEMNIFICATION SHALL INCLUDE,
WITHOUT LIMITATION, ANY CLAIM, LIABILITY OF LOSS ATTRIBUTABLE TO (I) BODILY
INJURY, SICKNESS, DISEASE OR DEATH ARISING OUT OF OR RELATING TO, AND (II) THE
COSTS OF ANY ABATEMENT, CLEAN-UP, REMOVAL AND DISPOSAL (TO THE SATISFACTION OF
OWNER) OF, ANY MOLD, FUNGAL GROWTH, SPORES OR THE LIKE WHICH OCCURS AT THE
PROJECT SITE AS A RESULT OF ANY FAILURE BY DESIGN/BUILDER (OR ANY SUBCONTRACTOR
OF ANY TIER) TO COMPLY WITH THE PROVISIONS OF THIS PARAGRAPH.


 


23.                                 TERMINATION BY THE OWNER FOR CONVENIENCE. 
SUBPARAGRAPH 12.1.1 OF THE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
SUPERSEDED BY THIS SECTION.  THE OWNER MAY TERMINATE THE DESIGN/BUILDER’S
SERVICES IN WHOLE OR IN PART FOR THE OWNER’S CONVENIENCE WITHOUT CAUSE.  IN CASE
OF TERMINATION FOR THE OWNER’S CONVENIENCE WITHOUT CAUSE, THE DESIGN/BUILDER
SHALL BE ENTITLED TO RECEIVE PAYMENT FOR WORK PROPERLY EXECUTED IN ACCORDANCE
WITH THE CONTRACT DOCUMENTS (THE BASIS FOR SUCH PAYMENT SHALL BE AS PROVIDED IN
THE AGREEMENT AND THESE SUPPLEMENTAL CONDITIONS) AND FOR REASONABLE
DEMOBILIZATION AND CANCELLATION CHARGES INCURRED BY THE DESIGN/BUILDER DIRECTLY
RELATED TO THE TERMINATION OF THE WORK (INCLUDING REASONABLE AMOUNTS NECESSARY
TO TERMINATE AGREEMENTS WITH SUBCONTRACTORS AND SUPPLIERS).  THE DESIGN/BUILDER
SHALL NOT BE ENTITLED (NOR SHALL ANY SUBCONTRACTOR BE ENTITLED) TO CONSEQUENTIAL
OR INCIDENTAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOSS OF
ANTICIPATED PROFITS ON WORK NOT PERFORMED, ON ACCOUNT OF ANY TERMINATION FOR THE
OWNER’S CONVENIENCE.”

 

11

--------------------------------------------------------------------------------


 


24.                                 FINANCING FOR THE PROJECT.  SUBPARAGRAPH
2.10 OF THE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.  THE DESIGN/BUILDER
ACKNOWLEDGES THAT THE OWNER MAY FINANCE THE WORK WITH FUNDS PROVIDED AND/OR
ADMINISTERED BY ONE OR MORE CONSTRUCTION LENDERS (EACH, A “LENDER”).  THE
DESIGN/BUILDER AGREES TO COMPLY WITH THE REQUIREMENTS OF EACH LENDER WHICH BEAR
UPON THE PERFORMANCE OF THE WORK.  THE DESIGN/BUILDER SHALL ALSO:  (A) MAKE THE
SITE OF THE WORK AVAILABLE AT REASONABLE TIMES FOR INSPECTION BY THE LENDER OR
THE LENDER’S REPRESENTATIVES; (B) CONSENT TO AND EXECUTE ALL DOCUMENTS
REASONABLY REQUESTED BY THE OWNER OR ANY LENDER IN CONNECTION WITH THE
ASSIGNMENT OF THE CONTRACT TO ANY LENDER FOR COLLATERAL PURPOSES AND/OR THE
DISBURSEMENT OF FUNDS BY ANY LENDER; (C) PROMPTLY FURNISH THE OWNER WITH
INFORMATION, DOCUMENTS, MATERIALS AND/OR CERTIFICATES THAT THE OWNER MAY
REASONABLY REQUEST FROM TIME TO TIME IN ORDER TO COMPLY WITH THE REQUIREMENTS OF
THE LENDER; AND (D) OTHERWISE COMPLY WITH ALL REQUIREMENTS OF ANY LENDER TO THE
EXTENT APPLICABLE TO THE PERFORMANCE OF THE WORK.


 


25.                                 SPECIAL PROVISIONS REGARDING LEASE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE DESIGN/BUILDER ACKNOWLEDGES AND
AGREES THAT:  (A) THE WORK IS TO BE PERFORMED IN PREMISES LEASED FROM
MASSACHUSETTS DEVELOPMENT FINANCE AGENCY (“LANDLORD”); (B) THE DESIGN/BUILDER
SHALL MAKE THE SITE OF THE WORK AVAILABLE AT REASONABLE TIMES FOR INSPECTION BY
LANDLORD OR LANDLORD’S REPRESENTATIVES; (C) ALL OR A PORTION OF THE CONTRACT SUM
SHALL BE PAID WITH FUNDS PROVIDED BY LANDLORD; (D) THE DESIGN/BUILDER SHALL
COMPLY WITH ANY REQUIREMENTS, RULES OR PROCEDURES IMPOSED BY LANDLORD AND AGREED
TO BY THE OWNER WHICH RELATE TO THE DESIGN AND/OR PERFORMANCE OF THE WORK OR
PAYMENT FOR THE WORK WITHIN THE GUARANTEED MAXIMUM PRICE (INCLUDING ALL CHARGES
IMPOSED BY LANDLORD THEREUNDER); (E) THE LANDLORD, AND NOT THE OWNER, SHALL BE
PROVIDING PROPERTY INSURANCE FOR THE PROJECT AND THE PROJECT SITE, WHICH
PROPERTY INSURANCE SHALL INCLUDE ONLY THE COVERAGES AND LIMITS NORMALLY CARRIED
BY THE LANDLORD; (F) THE LANDLORD SHALL BE AN INDEMNIFIED PARTY AND SHALL BE
NAMED AS AN ADDITIONAL INSURED TO THE SAME EXTENT AS OWNER UNDER THE CONTRACT
DOCUMENTS; AND (G) THE DESIGN/BUILDER’S ARCHITECT OR ENGINEER SHALL CERTIFY TO
OWNER AND LANDLORD THAT ALL COMPONENTS OF THE WORK, ONCE INSTALLED, WILL BE
COMPATIBLE WITH THE BUILDING’S PLUMBING, ELECTRICAL AND MECHANICAL SYSTEMS.


 


26.                                 CONFIDENTIALITY.  DESIGN/BUILDER SHALL
MAINTAIN, AND CAUSE ALL OF ITS SUBCONTRACTORS TO MAINTAIN, THE CONFIDENTIALITY
OF ALL INFORMATION ABOUT THE OWNER AND THE PROJECT THAT WOULD REASONABLY BE
CONSIDERED CONFIDENTIAL (INCLUDING, WITHOUT LIMITATION, TECHNICAL INFORMATION OR
SPECIFICATIONS REGARDING THE PROJECT AND/OR THE OWNER’S PROPRIETARY PROCESSES
AND PROCEDURES), UNLESS WITHHOLDING SUCH INFORMATION WOULD VIOLATE THE LAW OR
PREVENT DESIGN/BUILDER FROM ESTABLISHING A CLAIM OR DEFENSE IN AN ADJUDICATORY
PROCEEDING.


 


27.                                 BUILDING IN USE.  DESIGN/BUILDER RECOGNIZES
THAT THE PROJECT MAY INVOLVE WORKING IN A FACILITY WHICH WILL BE IN USE DURING
THE PERIOD OF CONSTRUCTION, AND DESIGN/BUILDER SHALL COOPERATE WITH THE OWNER
AND PERFORM ITS WORK HEREUNDER IN SUCH A MANNER AND AT SUCH TIMES SO AS TO
(A) PROTECT PERSONS AND PROPERTY IN THE FACILITY AND (B) MINIMIZE INTERFERENCE
WITH THE PRESENT OPERATION OF THE FACILITY.  DESIGN/BUILDER ACKNOWLEDGES THAT IT
INCORPORATED INTO IT’S CONTRACT BUDGET THAT THE FACILITY AND SURROUNDING AREAS
ARE OPEN TO THE PUBLIC, AND DESIGN/BUILDER AGREES TO MAKE NO CLAIMS FOR
ADDITIONAL COSTS OR DAMAGES ASSOCIATED WITH ANY INEFFICIENCIES CAUSED BY THE
NORMAL BUILDING OPERATIONS.  NEITHER SHALL THE OWNER BE REQUIRED TO MAKE ANY
ADJUSTMENT IN THE CONTRACT TIME FOR THE DESIGN/BUILDER FOR ANY DELAYS ASSOCIATED
WITH NORMAL BUILDING OPERATIONS.  THE DESIGN/BUILDER MAY MAKE CLAIMS FOR
ADDITIONAL COSTS OR

 

12

--------------------------------------------------------------------------------


 


ADJUSTMENTS TO THE CONTRACT TIME IF THE INEFFICIENCIES ARE CAUSED BY
UNREASONABLE LANDLORD IMPOSED CONDITIONS THAT ARE NOT ASSOCIATED WITH NORMAL
BUILDING OPERATIONS.

 


28.                                 COUNTERPARTS.  THESE SUPPLEMENTAL CONDITIONS
MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL BINDING ON THE PARTIES HERETO.


 

[Signatures on Following Page(s)]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Owner and the Design/Builder have entered into this
Rider as of the date first set forth in the Agreement.

 

 

AVANT IMMUNOTHERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

SPEC PROCESS ENGINEERING &
CONSTRUCTION, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

14

--------------------------------------------------------------------------------

 